120 Ga. App. 281 (1969)
170 S.E.2d 312
HOLMES
v.
THE STATE.
44741.
Court of Appeals of Georgia.
Submitted September 3, 1969.
Decided September 5, 1969.
W. M. Mathews, Jr., for appellant.
Hinson McAuliffe, Solicitor, James L. Webb, Robert L. O'Neil, Frank A. Bowers, for appellee.
BELL, Presiding Judge.
Defendant appeals from the judgment of conviction for assault and battery on a police officer. Held:
1. After both sides had rested, defendant moved orally for an acquittal on the grounds of former jeopardy. He argues that he was convicted in the Municipal Court of Atlanta, at an earlier trial, for interfering with an officer and the earlier offense is contained in the subsequent offense of assault and battery. The motion was overruled. A plea in bar of trial for former jeopardy must be made in writing upon arraignment, and before pleading to the merits. If not made in writing at the proper time, a plea of former jeopardy is *282 waived. Code § 27-1501; Hill v. State, 41 Ga. 484, 502; Hall v. State, 103 Ga. 403 (29 S.E. 915); Brown v. State, 223 Ga. 76, 82 (153 SE2d 709); Reid v. State, 119 Ga. App. 368, 370 (166 SE2d 900). 2. The evidence authorizes the conviction.
Judgment affirmed. Eberhardt and Deen, JJ., concur.